Citation Nr: 0733528	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1998 to August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in June 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and requested that she send in any evidence in her 
possession that would support her claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

Received in April 2004, were private medical records, which 
the RO construed as a request by the veteran for an increased 
rating.  

Thereafter, VA scheduled a VA orthopedic examination, which 
was performed in August 2004.  The physician noted that the 
claims folder was not available for review.  In Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court 
held that the duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."

The veteran has not been offered any other VA orthopedic 
examinations since that time.  

Due to the passage of time and lack of review of the claims 
file by the August 2004 VA examiner, the Board finds 
additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
are fully complied with and satisfied.  
This notice should include an explanation 
as to the information or evidence needed 
to establish service connection and 
effective date for the claims on appeal.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for her lower back pain since 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for an 
appropriate VA examination for lumbosacral 
strain.  All indicated tests and studies are 
to be performed.  Prior to the examination, 
the claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

The examiner should identify and describe in 
detail all residuals attributable to 
lumbosacral strain.  The physician should 
conduct range of motion testing of the 
lumbar spine.  It should be indicated 
whether any limitation of motion 
approximates either favorable or unfavorable 
ankylosis of the thoracolumbar spine.  Any 
pain, weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and the examiner is to indicate 
whether there is likely to be additional 
range of motion loss due to any of the 
following: (1) pain on use, including during 
flare- ups; (2) weakened movement; (3) 
excess fatigability; or (4) incoordination.  
The examiner is asked to describe whether 
pain significantly limits functional ability 
during flare-ups or when the lumbar spine is 
used repeatedly.  All limitation of function 
must be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her claim.

5.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations. If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




